Citation Nr: 0003143	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-18 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a disorder of the cervical spine.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.  
The record reflects that the appellant filed a notice of 
disagreement with this rating determination in May 1995.  A 
statement of the case was thereafter issued in April 1996.  
The appellant perfected his appeal in this matter in May 
1996, when he filed his substantive appeal. 

The Board notes that the appellant appears to raise the issue 
of entitlement to increased compensation due to individual 
unemployability, and for an increased evaluation for his 
service-connected right knee condition.  These issues, while 
previously adjudicated by the RO, have not been developed for 
appellate review, and are referred to the RO for the 
appropriate action.

In October 1999, the Board requested an opinion from a 
medical expert associated with VA pertinent to the veteran's 
cervical spine claim.  See 38 C.F.R. § 20.901 (1999).  
Consistent with Thurber v. Brown, 5 Vet. App. 119 (1993), the 
Board provided the veteran's representative with a copy of 
the obtained opinion.  In January 2000, the veteran's 
representative provided further written argument on the 
veteran's behalf; the brief is associated with the claims 
file.  Accordingly, the Board will proceed to adjudicate the 
veteran's claims.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  It has not been shown that disability of the cervical 
spine was caused or made worse by any aspect of VA surgical 
treatment in March 1987 or August 1987. 

3. There is no competent medical evidence of record which 
demonstrates that the appellant now has additional disability 
of the right hip due to bone grafting in conjunction with 
surgical treatment of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a disorder of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991).

2.  The appellant has not presented a well-grounded claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the right hip.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom. Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S. Ct. 552 (1994), the 
United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter the "Court") invalidated the provisions 
of 38 C.F.R. § 3.358(c)(3).  The Court held that 38 C.F.R. § 
3.358(c)(3) was inconsistent with the plain meaning of 38 
U.S.C.A. § 1151 [formerly § 351], and that the regulation 
exceeded the VA's authority.  Pursuant to the Court's holding 
in Gardner, VA instituted a Department-wide policy of holding 
in abeyance certain cases, such as this one, which were 
likely to fall within the precedent of Gardner.  Meanwhile, 
VA appealed the Court's holding to the United States Court of 
Appeals for the Federal Circuit, Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993).  Subsequently, the Gardner decision 
was affirmed by the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and was subsequently appealed to the United States 
Supreme Court.

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Appeals 
for Veterans Claims and the Court of Appeals. Brown v. 
Gardner, 115 S.Ct. 552 (1994).  In its decision, the Supreme 
Court held that VA's interpretation of 38 U.S.C.A. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect to the regulation's inclusion of a fault or accident 
requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See, 
Gardner, 115 S.Ct. 552, 556 n.3 (1994).  In that regard, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability, but that not 
every additional disability is compensable.

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States as to the full 
extent to which benefits were authorized under the Supreme 
Court's decision.  On January 26, 1995, the Chairman of the 
Board announced the lifting of the Board's stay on the 
adjudication of cases affected by Gardner involving claims 
for benefits under 38 U.S.C.A. § 1151.

VA then promulgated an interim final rule, which provided for 
compensation under 38 U.S.C.A. § 1151, payable for additional 
disability resulting from VA medical or surgical treatment 
except for "necessary consequences" of such treatment, 
defined as consequences which were certain to result or were 
intended to result from the treatment.  60 Fed. Reg. 14223 
(1995) (to be codified at 38 C.F.R. § 3.358).

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) provided 
that "[c]ompensation will not be payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the immediate post-Gardner 38 C.F.R. § 3.358(c)(3), 
compensation was precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
was, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held
that no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 was amended as 
follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for 
a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability or 
death were service-connected. For purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or death 
was not the result of the veteran's willful 
misconduct and

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under 
any law administered by the Secretary, either 
by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the 
disability or death was

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

VA rescinded its amendments to the regulations regarding 
implementation of the revised 38 U.S.C.A. § 1151, effective 
January 8, 1999.  The purpose of VA's action in this regard 
was to address pending litigation concerning whether the 
promulgation of such amendments should have been established 
by notice and comment rulemaking.  Accordingly, these 
amendments are no longer in effect, and have no application 
in conjunction with the Board's review.

In the instant case, however, the appellant's claim for 
compensation benefits pursuant to 38 U.S.C. § 1151 was filed 
in September 1992, before the effective date of the amended 
section 1151 which reincorporates the fault requirement.  38 
U.S.C. § 1151(a)(1) (1997); Pub. L. No. 104-21, Title IV, § 
422(a), Sept. 26, 1996, 110 Stat. 2926.  Congress 
specifically provided that the amendments to section 1151 
would be applicable to all claims filed on or after October 
1, 1997.  Id.  Therefore, the new statute is not applicable 
to the appellant's claim. VAOPGCPREC 40-97 (December 31, 
1997). Accordingly, the Board will consider the appellant's 
claim without regard to the element of fault of the VA, and 
will treat the claim for additional disability as it would a 
claim for service connection.  See Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd sub nom Brown v. Gardner, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd , 513 U.S. 115 (1994).

Pursuant to the previous section 1151, where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  See Jones 
v. West, 12 Vet. App. 460 (1999).


Review of Record

Medical reports disclose that the appellant sustained post 
service lifting injuries in 1972 and 1974.  The appellant was 
treated with physiotherapy consisting of heat applications 
and manipulation, and occasional injections, but continued to 
complain of back pain.   The appellant was hospitalized at a 
VA medical facility in October 1973 for treatment of 
intermittent low back pain.  Clinical findings noted at that 
time included evidence of some subjective hypoesthesia 
involving the lateral aspect of the right hip.  X-ray studies 
of the lumbar spine revealed the 4th lumbar intervertebral 
space to be slightly narrower than those above or below it.  
The examiner opined that this circumstance might be 
clinically indicative of early disc degeneration.  The 
appellant was again hospitalized at a VA medical facility in 
December 1973 for removal of a herniated nucleus pulposus of 
the lumbar spine.  The medical report noted that laminotomy 
and foraminotomy revealed an extruded disc sequestrum, which 
was removed.  The appellant reported few perineal 
paresthesias following surgery, which promptly resolved.  

The record discloses that by 1974, the appellant had 
sustained further injury to his low back while lifting.  He 
was placed in traction and a neck brace.  It was noted that 
the appellant complained of continuous pain of the lumbar 
spine and leg since that time.  Physical examination showed 
marked lumbar muscle spasm, with limitation of motion. 

A July 1976 report indicated that the appellant was privately 
hospitalized due to his back condition.  A myelogram 
performed at that time yielded inconclusive results, but was 
noted to show extremely poor filling at L4-5 disc space on 
the left side.  The diagnosis was L4-5 disc on the left, 
chronic.  

In August 1976, the appellant underwent L4-5 laminectomy and 
L4-5 arthrodesis.  The appellant was noted to have a 
recurrence of symptoms necessitating hospitalization again in 
September 1978 for surgical treatment of a nonunion at the 
L4-5 fusion site.  A bilateral lateral fusion from L4 to the 
sacrum was performed utilizing a graft from the left 
posterior iliac crest.  It was noted that the appellant had a 
benign post-operative course.  He was fitted with a lumbar 
high chairback brace.  The appellant was scheduled for 
follow-up evaluation.  On follow-up evaluation, in October 
1976, the appellant was evaluated with residual of previous 
disc with marked improvement, and continued symptoms in the 
left leg secondary to disc and surgery.

In July 1979, the appellant underwent a transabdominal 
arthrodesis of L-4, L-5 utilizing right anterior lateral 
iliac crest bone due to chronic nonunion of L-4, and L-5.

Clinical records, dated from 1981 to 1985, document 
intermittent treatment for complaints of low back pain with 
radiating pain into the lower extremity.  These clinical 
reports also document complaints of right knee and hip pain. 
In May 1985, the appellant was hospitalized for treatment of 
a right buttock arteriovenous malformation.  The medical 
report indicated that the appellant first noticed the right 
buttock mass in January 1981.  The appellant underwent 
embolization procedure of the right arteriovenous 
malformation. 

During an October 1985 VA examination, the appellant was 
evaluated with post-operative multiple lower lumbar spinal 
operations, and right gluteal arteriovenous mass of unknown 
etiology.  Physical examination showed a huge mass in the 
right buttock that extended laterally over the right hip.  No 
bruits were heard on auscultation of the mass.  The medical 
examination report indicated that x-ray studies of the lumbar 
spine revealed a fusion of the L4-5 and possible L5-S1 
vertebral bodies.  There was joint space narrowing detected 
at the L4-5 level with osteophytes noted at multiple levels.  
The examiner offered an opinion that the appellant's long 
term back problem and right arteriovenous malformation bore 
no relationship to his service-connected right knee 
condition.

The record discloses that in November 1985, the appellant was 
again surgically treated for embolization of his right 
buttock arteriovenous malformation (AVM).  The November 1985 
medical report indicated that multiple attempts had 
previously been made at embolization.  The appellant reported 
continued pain over the right hip.

Clinical records, dated from December 1985 to March 1987, 
document intermittent treatment for complaints of pain 
involving the lumbar spine, and for complaints of pain of the 
cervical spine with radiculopathy. 

In March 1987, the appellant was hospitalized for complaints 
of right upper extremity pain and numbness involving the 
right fourth and fifth digits.  He was evaluated with 
cervical radiculopathy.  The appellant was hospitalized at 
the Seattle VAMC two weeks later, in March 1987, for anterior 
diskectomy infusion due to cervical radiculopathy.  The 
hospital report indicated that the myelogram and computerized 
tomography (CT) scan confirmed a defect at C-6, and C-7.  The 
surgical report indicated that the appellant presented with a 
history of pain in the C7 dermatome associated with triceps 
weakness and atrophy, and a loss of his triceps jerk.  Nerve 
root cut off with osteophyte impingement and slight disc 
space narrowing was confirmed on myelogram and CT scan.  

The hospital report indicated that the appellant underwent a 
C-6, C-7 anterior diskectomy effusion on March 17, 1987, 
without complications.  Following the procedure, he was 
returned to the unit in satisfactory condition.  The 
appellant did well post-operatively for two days.  
Thereafter, he began to develop contra-lateral arm pain in 
the left arm.  It was noted that the appellant experienced no 
problems with his surgical wound, but continued to complain 
of left arm pain.  He also complained of right hip pain 
secondary to the hip fusion graft conducted in conjunction 
with this surgery.  The hospital report noted that a bone 
graft was harvested from the right iliac crest. X-ray studies 
performed on the second post-operative day revealed fusion 
between the C6 and C7 vertebral bodies, with foraminal 
encroachment, greater on the right side than the left side.  

The appellant was discharged on March 23, 1987.  He was 
placed on a course of medication, with follow-up examination 
scheduled in six weeks.  He was advised that pre-
hospitalization activities might be resumed after the 
scheduled follow-up appointment.  Diagnostic studies 
conducted at that time revealed continued right foraminal C7 
narrowing with associated spinal stenosis at C6-7 level.

The appellant was again hospitalized in April 1987 for upper 
gastrointestinal bleeding, status post two weeks following 
cervical fusion after taking large amounts of medication.  A 
neurosurgical consultation report indicated that the 
appellant had shown significant improvement in right upper 
extremity function with no pain, and demonstrated full 
strength in his fingers.  It was noted that he had occasional 
post-operative pain in the left fingers with occasional 
tingling sensation in three fingers of the left hand.  
Examination revealed 4+/5 strength of the left hand fingers, 
and tendon jerk at palpation.  The appellant denied neck pain 
or difficulty swallowing. The final diagnosis was cervical 
radiculopathy, degenerative joint disease, and hypertension. 

The appellant underwent a second anterior diskectomy fusion 
with bone grafting at the C5-C6 and C6-C7 levels in August 
1987.  The appellant reported that he did well for 
approximately one week post-operatively following the March 
1987 procedure, but later developed recurrent pain symptoms 
in both arms.  The medical report noted that the appellant 
complained of bilateral arm pain, greater on the right side 
than the left side.  He also reported bilateral triceps 
weakness.

In August 1987, the appellant was evaluated with a primary 
diagnosis of recurrent cervical radiculopathy, hypertension, 
status post gastrointestinal bleed, status post multiple 
lumbar surgery, and a history of right buttock AVM with 
several embolization procedures.  The hospital report 
indicated that this admission followed a history of 
complaints of weakness of the left upper extremity.  Clinical 
records indicated that there was good relief and sensation 
return to the appellant's right fingers post operatively from 
the cervical anterior diskectomy and fusion performed in 
March 1987.  It was noted that four days post-operatively, 
the appellant experienced the sudden onset of left arm pain 
and numbness, with the eventual return of the pain in the 
right arm.  The appellant was also noted to complain of left 
arm weakness, particularly at the triceps, at the time of 
this admission.  A cervical myelogram and CT scan, and upper 
extremity electromyogram (EMG) were performed.  Myelogram 
showed disc herniation at C5-6 and posterior osteophytosis.  
The appellant underwent an anterior diskectomy and fusion at 
C6-7 and C5-6 on August 6, 1987.  Bone was harvested from the 
right iliac crest in conjunction with this procedure.  The 
surgical report noted that the appellant tolerated the 
procedure well, and returned to the ward in satisfactory 
condition.  He awoke from the procedure neurologically 
unchanged.  The appellant's hospital course was grossly 
unremarkable.  The appellant was discharged from the hospital 
at his request, on August 11, 1987, due to urgent personal 
business.  The medical report indicated that his complaints 
at the time of his discharge remained essentially unchanged.  

The appellant offered testimonial evidence concerning the 
onset and severity of his back disorder during an October 
1987 hearing.  It was the appellant's contention, at that 
time, that his back disorder represented residual impairment 
associated with his service-connected right knee disorder.  
In the context of this hearing, the appellant reported that 
he sustained an injury to his back, specifically to the "nap 
of his neck and shoulder blades" during a parachute jump in 
1965.  The appellant indicated that he had undergone surgical 
treatment for his back condition following service.  The 
appellant reported a history of post service surgical 
treatment in 1974 following a twisting injury, and in 1976, 
1978, and 1979.  The 1974 injury resulted in a ruptured disc.  
He reported a history of persistent symptoms.  He noted that 
a graft of his right hip was conducted, despite the presence 
of an arteriovenous malformation, and his request that 
grafting be conducted on the left hip.  The appellant 
recalled that the pin that was initially inserted into the 
vertebral column to repair the ruptured disc had slipped, 
causing the vertebrae to crack,  necessitating further 
surgery.  He described additional surgical treatment to fuse 
the 4th, 5th, 6th, and 7th vertebrae of the cervical spine.

In April 1988, the appellant was evaluated following 
complaints of pain and swelling.  A clinical impression of 
right hip AVM, pain and swelling secondary to coil placed for 
embolization of AVM, and right carpal tunnel syndrome was 
indicated.  Pelvic angiography revealed multiple coils 
overlying the right ilium.  A large AVM feeder from the 
internal iliac and superior gluteal arteries remained 
occluded.  Another observed coiled metallic opacity was 
overlying the inferior border of the right femoral head, and 
was non-occluding.  The examiner opined that this represented 
the coil from previous embolizations.  The examiner indicated 
that pelvic angiogram revealed no recurrence of the AVM.  In 
May 1988, the appellant underwent a right carpal tunnel 
release.  

A September 1988 private medical report indicated that the 
appellant presented with complaints of numbness, along with a 
loss of dexterity in his right hand and arm, neck pain, and 
headaches.  The appellant also complained of low back pain 
with limitation of motion, and swelling in the right hip.  
The medical report indicated that the appellant provided a 
history that during one of the anterior diskectomy and fusion 
procedures, some sort of arterial venous aneurysm or fistula 
was caused in the vessels about the right hip.  The examiner 
noted that it was unclear whether the gluteus was interfered 
with or exactly what happened from the history and treatment 
records reviewed.  It was noted that the hip reportedly 
became swollen, and painful.  Following angiography a 
clinical assessment that "feeders" into the arterial venous 
fistula abnormality were blocked off.  The hip was 
immobilized for a period of time, which relieved the 
swelling.  The appellant also reported that he developed pain 
in his neck, with numbness radiating into the right arm and 
hand, proximate to this period, which progressed to weakness 
of the triceps on the right side.  A diagnostic impression of 
degenerative disc disease was reportedly made.  The appellant 
reported that he underwent further surgery in early 1987 with 
dismal result, followed by repeated anterior diskectomy and 
fusion months later.  Bone grafting was taken from the right 
hip in conjunction with these procedures.  The appellant 
reported some recovery of strength in his right arm, but 
continued numbness in his hand, and awkwardness in the use of 
the hand.  He also reported continued neck pain, headaches, 
and swelling associated with the right hip.  

Physical examination showed the range of motion of the neck 
to be restricted.  Rotation was evaluated at 45 degrees on 
the right side, and 60 degrees on the left side.  The 
appellant achieved 30 degrees flexion, and 30 degrees 
extension of the neck.  Range of motion in the shoulders was 
full.  Right shoulder strength on abduction was weak.  Right 
shoulder motion was otherwise noted to be essentially normal.  
The triceps on the right side were noted to be weak.  The 
appellant demonstrated diminished sensation to pinprick over 
the thumb, index, and long fingers on the right hand.  There 
was tenderness detected in the posterior portion of the neck, 
with diminished reflexes in the right brachial radialis, and 
right biceps and triceps.  There was some weakness noted in 
grip strength on the right side.  There was marked 
restriction of the low back.  The examiner noted that all 
motion took place at the hips.  A large swelling, described 
as the size of two grapefruits, was observed over the right 
hip.  There was no palpable pulsation, or localized heat 
detected.  The physician opined that this was almost 
certainly a recurrence of the AVM problem.

By December 1988, the appellant was seen for complaints of 
increased right gluteal size and claudication.  The clinical 
report indicated that the examiner opined that the appellant 
might be developing an increasing AVM.  A February 1989 
clinical report noted that the appellant was advised to 
return to the clinic as needed for increased swelling and 
pain.  The record discloses that a repeat angiography was 
recommended if increased swelling and claudication were 
reported.  

The appellant was evaluated for complaints of right arm pain 
in February 1989.  A May 1989 medical report indicated that 
the appellant was hospitalized for treatment of his 
hypertensive condition, and chronic low back pain.  With 
respect to the low back condition, it was noted that the 
appellant was scheduled to undergo a myelogram. 

On VA examination in July 1989, the appellant was evaluated 
with residuals of cervical radiculopathy C5, 6, and 7, 
residuals of laminectomy at "C4-5, C5-S1," arteriovenous 
malformation of the right upper thigh and hip, degenerative 
joint disease of the right knee and patella, and a history of 
hypertension.  Physical examination showed the range of 
motion of the cervical spine measured as 35 degrees flexion, 
25 degrees extension, 35 degrees lateral flexion on the left 
side and 25 degrees on the right side.  Rotation was measured 
as 50 degrees, bilaterally.  The appellant demonstrated a 
full range of motion of the shoulders, and elbows.  Range of 
motion of the hands, wrists, and fingers was full.  There was 
no specific evidence of weakness of the upper extremities.  
X-ray studies of the lumbar spine, performed in July 1989, 
revealed a prior laminectomy and fusion extending from L4-S1, 
and degenerative disc disease and degenerative joint disease. 

Examination of the right hip revealed normal range of motion.  
There was no evidence of abnormality on figure four testing, 
bilaterally.  Straight leg raising was negative, bilaterally.  
The examiner indicated that there was no evidence of 
radicular symptoms on straight leg raising.

During VA hospitalization in September 1991, the appellant 
was evaluated with accelerated hypertension, adult onset 
diabetes mellitus, hematuria, proteinuria, alcohol abuse, and 
soft tissue mass of the right hip.  It was noted that the 
appellant's history was questionable for AVM of right hip 
secondary to spine fusion.  Radiographic evaluation of the 
hip, bilaterally, showed some obvious bone loss in the right 
iliac crest, which was noted to be consistent with the 
appellant's history.  It was the examiner's assessment that 
diagnostic test results, along with the presence of the bony 
spur underlying the region of the soft tissue mass might be 
the cause of the appellant's reported pain on walking.  It 
was recommended that should the appellant experience 
increased symptomatology, then angiography may be indicated.  
It was noted that while no bruit was detected on examination 
although the appellant reported a history of AVM, and that x-
ray studies yielded findings consistent with the presence of 
a mass, that consideration should be given to the possible 
recurrence of the AVM.

The appellant was again hospitalized in October 1991.  He was 
diagnosed with cervical radiculopathy, hypertension, adult 
onset diabetes mellitus, and right hip AVM.  The appellant 
complained of progressive left arm weakness, and left 
shoulder and upper arm pain.  Examination showed decreased 
range of motion of the neck secondary to cervical spine 
fusion, and slight tenderness to palpation in the posterior 
cervical area. There was some swelling of the right hip, 
without tenderness.  An EMG of the cervical spine was 
suggestive of C6-7 radiculopathy, bilaterally, greater on the 
right side than the left side.  

During a November 1991 follow-up evaluation, the appellant 
reported complaints of cervical radiculopathy with left upper 
extremity weakness, and neck pain.  He was evaluated with 
cervical radiculopathy with herniated nucleus pulposus, C4-5, 
confirmed on MRI.  He was treated with medication for pain.  

In January 1992, the appellant was seen for complaints of 
neck pain, with left upper arm pain.  He denied any upper 
extremity weakness or numbness.  The appellant was treated 
conservatively.

On VA examination in February 1992, the appellant reported 
symptoms of shoulder and neck pain, with radiating pain into 
the triceps.  He also reported a feeling similar to muscle 
spasms involving the right hip.  The medical report indicated 
that the appellant reported greater difficulty with the graft 
site with an AVM, rather than the back surgery.  The examiner 
noted that there was swelling over the superior posterior 
right hip which, reportedly, increased in severity with 
prolonged walking or standing in excess of three to four 
hours.  It was noted that the appellant would experience 
cramps, and the sensation of a "Charley Horse" in the right 
hip which prevented strenuous activity or prolonged walking 
or standing.  On physical examination, there was no 
limitation of motion of the hip.  A bulbous swelling was 
observed, and noted to primarily be soft tissue measuring six 
inches in diameter, and extending two inches laterally 
further than the hip in the subcutaneous tissue.  In this 
context, the examiner noted that the mass lacked a feeling of 
wheat when pushed, as would be expected from an AVM.  There 
was no detectable pulsatile flow in this area, or external 
discoloration.  The only abnormality noted was the swelling, 
and the two inch lateral deviation of the skin on the right 
hip.  

Examination of the cervical spine revealed two scars observed 
over the anterior aspect on the right side, measuring two 
inches, and one and one-half inch, respectively.  A lower 
scar was noted over the anterior aspect of the 
claviculomanubrial joint.  The scars were noted to well 
healed.  Range of motion of the cervical spine was evaluated 
as 30 degrees flexion, 15 degrees extension, 30 degrees 
lateral flexion, and 40 degrees rotation, bilaterally.  There 
was no loss of sensation or reflex changes detected in the 
upper extremities.  It was noted that the appellant had 
undergone previous MRI which revealed the recurrence of a 
herniated nucleus pulposus at the C4-5 level, with previous 
fusions at the C5-6 and C6-7 levels.  The diagnostic 
impression included a finding of history of multiple 
herniated nucleus pulposus of the cervical spine of the C4-5 
level and C5-6 level with recent development of C3-4 for 
herniated nucleus pulposus with no evidence of radiculopathy 
at the present time.  In his assessment, the examiner noted 
that there was marked limitation in motion of the cervical 
spine with pain with any strenuous activity, prolonged 
sitting or lifting heavy items.  The clinical impression also 
included a finding of arterial venous malformation of the 
right hip secondary to the bone grafts with deformity and 
moderate symptomatology with strenuous activity.

A May 1992 hospital report indicated that the appellant 
reported a history of transient neck pain during service, 
with no further trouble until 1985, when he developed 
recurring neck pain with radiating pain into the upper 
extremities.  It was noted that he had undergone fusion at 
the C5-6 and C6-7 levels.  The appellant reported no 
improvement post-operatively, necessitating further surgical 
treatment some six months later.  He indicated that he had 
been somewhat improved since that time, but continued to 
experience recurrent neck pain.  He denied radicular 
symptoms, or pain in either arm.  He reported some vague 
paresthesias in the segmental nerve irritation.  His pain was 
noted to be limited entirely to the posterior neck, and 
perceived low in the neck in the midline near the cervical 
prominence.  On physical examination, motor strength 
throughout the segments of the shoulder and girdle were 
normal.  There was no detectable loss of sensation to pin 
prick.  Reflexes were hypoactive, but essentially 
symmetrical.  There was some discomfort noted on neck 
movement.  The examiner noted that review of 1989 radiographs 
showed evidence of nonunion.  Repeat radiographs of the 
cervical spine conducted in conjunction with this examination 
showed further absorption of bone in the anterior C5-6 
vertebral body area, which confirmed the nonunion suggested 
on earlier studies.  Additionally, these studies also showed 
solid fusion between C5 and C7.  The examiner opined that 
repeat anterior interbody fusion at the C5-6 level would be 
warranted.

The appellant was hospitalized in August 1992 for recurrent 
cervical radiculopathy.  It was noted that the appellant 
reported symptoms of neck pain, neck muscle weakness of 
proximal upper extremity greater on the left side than the 
right side.  He also reported radiating pain from the neck 
into the triceps, to just below the elbow.  Examination 
showed slight tenderness below the C-6 level.  The appellant 
demonstrated an approximate 50 percent decrease in range of 
motion in all planes. Sensory evaluation revealed no deficit 
to pin prick of the upper extremities, bilaterally.  The 
remainder of the examination was essentially normal.  An 
assessment of possible recurrent cervical radiculopathy 
symptoms was noted.  An EMG screen of the left upper 
extremity and related paraspinals yielded abnormal results.  
The report indicated that there was electrodiagnostic 
evidence of bilateral carpal tunnel syndrome, greater on the 
left side than the right side.  There was no evidence of left 
cervical radiculopathy.  Mild ulnar sensory slowing was 
present, but of unclear significance.  The appellant was 
given medication for complaints of moderate pain, with good 
relief.  He was not discharged on medication, since the 
appellant reportedly planned to return to the care of a 
private physician.  The appellant was noted to be 
asymptomatic at the time of his discharge.  He was instructed 
to avoid lifting heavy items, pushing or pulling heavy items.  
He was advised to utilize good body mechanics, and to avoid 
twisting movements of the neck, or carrying objects close to 
the body.  The appellant was further advised to report any 
increase in pain intensity, changes in sensation, increased 
numbness, or tingling sensation in the extremities.  The 
final diagnosis included findings of chronic neck and 
shoulder pain, and right hip AVM.

A September 1992 radiology report indicated that MRI studies 
of the cervical spine revealed status post C5 through C7 
cervical fusion, degenerative disease of the cervical spine, 
focal disk bulge at the C4-5 level with moderate right C4-5 
neuroforaminal narrowing, and mild bilateral neuroforaminal 
narrowing at the C5-6 level.  Subsequent x-ray studies of the 
cervical spine, conducted in December 1992, showed solid bony 
fusion of the C5 through 7 vertebral bodies, and normal 
flexion and extension above that level.

The appellant was admitted for treatment of carpal tunnel 
syndrome in December 1992.  A December 1992 radiology report 
indicated that x-ray studies revealed increasing 
atelectasis/scarring at the right base associated with some 
volume loss.  There was no obvious mass lesion appreciated on 
these studies.  MRI studies of the upper extremity revealed 
findings consistent with right carpal tunnel syndrome.  The 
left elbow was evaluated as normal, without evidence of ulnar 
nerve intrapment [sic].  The hospital report noted that the 
appellant was unable to undergo surgery due to transportation 
problems, necessitating his discharge and the rescheduling of 
the procedure.  The discharge report indicated that the 
appellant was instructed against heavy lifting with the left 
hand, and to take frequent rest breaks.  He was advised to 
contact his physician upon any increase in pain, or loss of 
function of the hand.  

A July 1994 neurosurgical consultation report indicated that 
the appellant was evaluated with recurrent and fairly 
persistent problems with pain.  In his assessment, the 
examiner noted that there were no clear symptoms of neural 
involvement at that time.  It was noted that there was 
progressive union of the C5-6 bone graft.  Evaluation showed 
solid fusion at the C6-7 level, and progressive degenerative 
and reactive changes at the C7-T1 level, which the examiner 
noted to be the probable source of the appellant's symptoms.

In December 1994, the appellant underwent orthopedic 
examination on behalf of VA.  The appellant reported a 
history of two level arthrodesis in the lower lumbar spine 
and the cervical arthrodesis.  It was noted that all graft 
material was removed from the iliac crest causing a slight 
pelvic tilt in this area.  The physician indicated that he 
was uncertain whether this related to the appellant's lumbar 
disease or whether there was muscular contracture associated 
with the donor site.  On examination of the cervical spine, 
rotation was limited to 45 degrees.  Flexion and extension of 
the cervical spine were evaluated to be 50 percent of normal.  
Evaluation of the upper extremity showed full normal range of 
motion of the shoulder, elbow, and wrist.  Grip strength was 
noted to be strong and appropriate.  Reflexes were evaluated 
as 2/5 and were equal at the biceps, triceps, and radius.  
The physician did not offer a diagnostic assessment relative 
to the cervical spine or right hip.

During an October 1996 hearing, the appellant stated that he 
sustained injury to his back during service, and thereafter 
continued to experience residual symptoms.  Later, in 1987, 
he experienced an onset of numbness associated with the left 
arm, with radiating pain extending into the shoulders.  
Following a series of diagnostic evaluations, he was 
evaluated with a herniated disc at that time.  The appellant 
indicated that medical personnel advised him that a procedure 
to fuse the disc would be necessary to relieve his pain.  He 
described his symptoms as a burning sensation in the upper 
neck and left arm, and loss of strength.  The appellant 
indicated that he informed the physician that he had 
previously undergone four laminectomies, with a total of 
three extractions from the right hip.  He acknowledged that 
he signed a consent form for the surgery, and had discussed 
the risks and benefits associated with the procedure with the 
physician.  He stated that he had experienced an AVM of the 
right hip prior to the April 1987 surgery.  The appellant 
indicated that following the April 1987 procedure, he 
experienced left arm pain, with increasing cervical pain.  
The appellant indicated that following surgery, he developed 
an increasing dull aching sensation.  He reported that he was 
treated with various medications without relief.  He stated 
that approximately five months after the procedure, it was 
discovered that the appellant had a split vertebrae.  The 
appellant noted that he had complied with post-operative 
instructions, and that the examiner was reportedly unable to 
explain the etiology of his cracked disc.  He was scheduled 
for further surgical treatment to repair the disc.  

The appellant further recalled that following the second 
surgical procedure, it was discovered that one disc fused, 
but that the other had not.  During an evaluation in 1992, 
the appellant was advised of a defect in the disc.  He was 
advised by VA physicians that fusion of that disc would 
eventually be accomplished over time.  The appellant 
indicated that when fusion was finally accomplished, the 
grafted bone adhered around bone mass.  He stated that his 
symptoms were initially alleviated by this procedure, but 
that he now experiences weakness at the C5-6 and C6-7 levels.  
In addition, he reported continued dull aching sensations 
associated with restricted motion of the cervical spine, and 
decreased strength in the left arm.  He reported no 
appreciable change in hand strength, but indicated that he 
experienced numbness in both hands.  

With respect to the right hip disorder, the appellant 
reported that he experienced problems with the right hip.  
The appellant stated that he was advised by personnel in the 
radiology department that because he had six previous graphs 
taken from the right hip, any further grafting should be 
conducted utilizing bone from the left hip.  Relative to the 
right hip, the appellant indicated that he experienced 
swelling of the hip post-operatively, which almost completely 
resolved.  The appellant indicated that he was unable to walk 
in excess of one block without experiencing a Charley Horse.  
He also reported continued swelling and discoloration of the 
leg.  He reported that these symptoms were not relieved with 
medication, and must resolve naturally.

Testimony was also offered by the appellant's spouse, who 
generally confirmed the appellant's testimony.  In that 
context, she indicated that she married the appellant 
subsequent to the subject surgical treatment.  However, she 
indicated that she has observed the appellant in pain, and 
noted that he is prevented from engaging in simple tasks 
during these periods.

In December 1996, the appellant underwent another examination 
on behalf of VA.  The medical examination report indicated 
that the appellant presented with complaints of a Charlie 
Horse in the right posterior buttock.  The examiner indicated 
that the appellant identified the mid posterior gluteal area 
as the site of his symptomatology, rather than the lateral 
right supratrochanteric area which was the grafting site.  It 
was noted that the appellant's only complaint relative to the 
cervical spine was limitation of motion, with vague 
complaints of slight mid cervical aching.  

On physical examination, the examiner noted that there was an 
obvious swelling off the lateral proximal trochanteric area 
of the right lateral hip.  Range of motion of the cervical 
spine was evaluated as 45 degrees rotation, bilaterally.  
Extension was evaluated as 10 degrees.  Flexion was measured 
as 20 degrees.  Cervical compression caused pain in the mid 
posterior cervical area.  There was slight tenderness to 
palpation in the posterior cervical paravertebral muscles.  
Evaluation of the upper extremity showed full normal active 
range of motion of the shoulders, elbows, and wrists.  Deep 
tendon reflexes were equal and evaluated as 1/5 at the 
biceps, triceps, and radius.  Flexion and extension of the 
elbow was strong and equal, bilaterally.  Hand grip strength 
was also noted to be strong and equal, bilaterally.  X-ray 
studies of the cervical spine revealed solid arthrodesis of 
C5-6 and C6-7.  It was noted that there was a slight flexion 
which accompanied fusion of the graft.  The examiner opined 
that this circumstance was probably due to the collapse of 
the graft material prior to the (August 1987) arthrodesis.  
There was a moderate to marked degree of narrowing between C7 
and T1, with large anterior osteophyte formation which the 
examiner opined could possibly be fused to T1.  There was 
significant anterior osteophyte formation noted between C4 
and C5.  Studies of the pelvis revealed normal hip joints.  
There were multiple circular wires in the area of the 
sclerosed obliterated arteriovenous fistula in the right 
pelvic area.  There was significant horn-like bone growth in 
the area of the lateral iliac crest secondary to trauma as a 
donor site for the lumbar spine.  It was noted that the hip 
joints and the sacroiliac joints were normal with no evidence 
of traumatic or degenerative injury.  The examiner noted that 
there was no discernible evidence of injury resulting from 
the graft for the cervical spine.

In his assessment, the examiner opined that the "existing 
cervical spine disability is 75 percent related to the 1987 
surgeries.  I can find no functional disability of the right 
hip.  It appears to be cosmetic."  

A July 1997 radiology report indicated that diagnostic 
evaluation of the cervical spine revealed a stable MRI of the 
cervical spine with a persistent mild to moderate central 
disc protrusion and associated right sided facet hypertrophy 
at the C4-5 level, and a stable post-operative fusion of C-5, 
C-6, and C-7.  X-ray studies of the cervical spine showed 
stable post-operative fusion with probable slight progression 
of degenerative osteoarthritic changes since 1995. 

On VA examination in October 1997, the appellant reported 
subjective complaints of increased pain since the August 1987 
surgery.  He reported that he experienced numbness of the 
shoulder, with radiating pain into the arms.  He also 
reported a loss of strength in his arms, particularly in the 
biceps, continuous discomfort in the back of the neck, and 
radiating pain into the hands.  

Evaluation of the cervical spine showed a well healed 
anterior neck incision.  On range of motion studies, the 
appellant exhibited forward flexion at 30 degrees, 10 degrees 
extension, 40 degrees rotation to the left side, and 30 
degrees rotation to the right side, with lateral bending 
measured as 10 degrees on the left side and 20 degrees on the 
right side.  The appellant achieved elevation of the 
shoulders to 90 degrees, and 90 degrees abduction.  Deep 
tendon reflexes were intact, with no evidence of sensory 
loss.  Strength of the hands was good.  The appellant was 
able to pick up small objects from a table using both his 
thumb, index, third, and fourth fingers.  He was unable to 
get his fifth finger and thumb opposed in either the right or 
left hand.  The appellant was also unable to bring into 
opposition his fifth finger and thumb of either the right or 
left hand.  The examiner noted that the appellant's 
coordination seemed to be fairly well with the use of his 
hands.  The diagnostic impression was osteophytic changes of 
the cervical spine in the C4-C5 level and of the C7-T1 level.  
The examiner noted that MRI findings showed a persistent mild 
to moderate central disk protrusion of C4-C5 level with right 
sided facet hypertrophy in three stable post-operative fusion 
in C5, C6, and C7.  

In his assessment, the examiner indicated that surgical 
procedure corrected the C5, C6, and C7 problems.  It was his 
opinion that the surgery did not contribute to any surgical 
changes, other than scar tissue.  It was noted that the 
changes that were occurring were a direct result of the 
original injury, along with arthritic changes as manifested 
by osteophytic reactions.  The examiner further opined that 
the appellant's degenerative problems were "totally pre-
surgical with some correction of the problem because of 
surgery."  The continuing degenerative process was noted to 
be consistent with the appellant's age.  

A November 1997 EMG yielded findings consistent with chronic 
or remote injuries to the right C6 motor nerve root and of 
the C7 motor nerve roots bilaterally.  It was noted that the 
possibility of some recent irritation to the right C6 nerve 
roots warranted consideration in light of the clinical 
findings of fasciculations.  The examiner opined that this 
circumstance might also represent a chronic or remote injury 
to the right C6 nerve root.

Clinical records, dated from August 1997 to April 1999, 
disclose treatment for intermittent back complaints.  An 
August 1997 clinical report indicated that the appellant was 
seen for complaints of cervical radiculopathy.  It was noted 
that the appellant's condition was shown to be stable on MRI.  
Osteophytes were detected on this study.  The appellant was 
treated with prescribed medication.  When seen in November 
1997, the appellant reported subjective complaints of chronic 
pain of the back.  He presented with continued complaints of 
cervical pain with radiculopathy in January 1998.  A cervical 
MRI, conducted in September 1998, showed slight interval 
progression with evidence of a moderate hard disc/osteophyte 
complex moderately encroaching upon the thecal sac centrally 
at the C3-4 level, persistent moderate central hard 
disc/osteophyte complex at the C4-5 level with little 
interval change since October 1995, and stable post-operative 
fusion of C5, C6, and C7. 

During a June 1999 hearing, the appellant testified 
concerning his cervical and right hip symptomatology.  It was 
the appellant's contention that as a result of the April 1987 
surgery, further surgical treatment was necessary to correct 
the results of the first surgery.  The appellant attributed 
his subsequent cracked vertebrae to the earlier surgery.  The 
appellant indicated that he was advised by his private 
physician in 1989, that his history of multiple surgeries on 
the spine resulted in a narrowing of the disc spaces of the 
spine.  The appellant believed that this circumstance was not 
detected by the VA physician.  It was further the appellant's 
contention that as a result of the VA surgery, and given the 
condition of his spine, he sustained additional degenerative 
process of the cervical spine.  

With respect to his right hip disability, the appellant 
reported that he had been evaluated with an AVM prior to the 
subject cervical surgeries.  Specifically, the AVM had been 
immobilized with placement of coils in the groin region to 
immobilize the malformation.  The appellant stated that he 
advised VA medical personnel of his medical history in this 
regard, but that grafts conducted in conjunction with the 
1987 procedures were taken from the right hip.  He contends 
that these grafting procedures disrupted the immobilization 
of the malformation.  He reported that he experiences 
symptoms of swelling, and a "Charley Horse" sensation 
described as similar to muscle fatigue involving the right 
hip, in addition to the AVM.  The appellant related his 
current symptomatology to muscle damage caused by the bone 
grafting.  

In December 1999, a VA neurosurgical specialist provided an 
opinion regarding the veteran's cervical spine claim.  The 
specialist noted that the veteran's entire records had been 
reviewed.  The specialist observed that cervical spine 
disease is often a progressive multilevel phenomenon and that 
not all patients had complete alleviation of their symptoms 
with surgery.  Due to the nature of the disease, the 
specialist opined that some patients ultimately experienced 
new, different or worsened symptoms following an operative 
intervention.  The specialist rendered the conclusion that 
the veteran's problems were a result of the continuance of 
the natural progression of cervical spondylosis for which he 
was treated during VA hospitalizations.  He stated that he 
did not believe that the veteran had any additional 
disability which was causally related to the VA surgery and 
treatment of his cervical spine in March and April 1987 or 
August 1987.  

Analysis

As a preliminary matter, the Board notes that the appellant 
has raised questions as to the adequacy of the October 1997 
VA examination under the provisions of 38 C.F.R. § 4.2 
(1998), which the Board believes must be addressed at this 
juncture.  In that regard, it was contended that the 
examiner's review and assessment was not premised upon a 
review of the recorded medical history.  In support of this 
contention, the appellant was questioned during the most 
recent hearing in June 1999 regarding whether he observed the 
claims folder to be present.  The appellant was unable to 
definitely state whether the claims folder was present, but 
recalled seeing a light blue file.  Following a careful 
review of the medical examination report, and having examined 
the appellant's assertions, the Board must note that the VA 
examiner submitted a comprehensive report, which included a 
considered assessment of the clinical findings on examination 
and resultant diagnostic impression.  In particular, the 
October 1997 report was notably thorough and complete.  A 
full recitation of the appellant's medical history, clinical 
findings on examination, and diagnostic impression based upon 
such findings was noted.  The appellant's assertion as a lay 
person that a medical examination was haphazard or inadequate 
has no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Further, the appellant's recollection 
of whether the claims folder was physically present in the 
examination room at the time of the evaluation can not be 
dispositive of whether the claims folder was reviewed in 
conjunction with the examination and reporting process by the 
physician.  Moreover, in order to be certain that the 
veteran's claims file was entirely reviewed by a specialist 
who rendered an opinion, the Board requested another medical 
opinion, as explained above.  Therefore, the Board finds no 
basis necessitating remand in this matter.

The appellant indicated that he underwent surgical procedures 
in April and August 1987 to repair vertebrae of the cervical 
spine.  The appellant reported that he experienced pain and 
discomfort following these surgical procedures.  He contends 
that the surgical treatment resulted in narrowing of the 
spinal column, causing the spine to wear out thereby 
resulting in additional disability.  He indicated that bone 
grafting on the right hip was performed in conjunction with 
each surgical procedure, despite his advising medical 
personnel of earlier grafting on the right side, and an AVM 
of the right hip.  He indicated that bone grafted from the 
right hip disrupted the emobilization of the hip, resulting 
in swelling and constant ache.

Well Grounded Claim Requirements

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); see Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the Board finds that 
the claim for service connection is not well-grounded, there 
is no further duty to assist him in the development of his 
claim. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1991).

In order for a 38 U.S.C.A. § 1151 claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of VA treatment (medical and some lay 
evidence); and of a nexus between the VA treatment and the 
current disability (medical evidence).  Cf. Caluza v. Brown, 
7 Vet. App. 498, 535 (1995).  In July 1999, the Court 
specifically defined what constituted a well grounded claim 
for compensation benefits under 38 U.S.C.A. § 1151, and held 
that for a well-grounded claim under this section, there must 
be (1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  The Court also recognized that a continuity-of-
symptomatology analysis would also apply and a claim would be 
well-grounded if there is (1) Evidence that a condition was 
"noted" during VA hospitalization or treatment; (2) 
evidence showing continuity of symptomatology following such 
hospitalization and treatment; and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  Id.   

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

The significance of presenting a well grounded claim is that 
such a claim triggers the VA's chronological obligation to 
assist the claimant in the development of facts pertinent to 
the claim.  Where the claimant fails to present a well 
grounded claim, there is no duty to assist on the part of the 
VA.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The threshold question in this case is whether the appellant 
has presented a well grounded claim pursuant to 38 U.S.C.A. § 
5107(a).  As discussed above, a claimant has the initial 
burden of "submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded." 38 U.S.C.A. § 5107(a). There must be more than a 
mere allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Grisvois v. Brown, 6 Vet. App. 136, 139 
(1994).

After having carefully and thoroughly reviewed the 
appellant's entire medical history, the Board finds that the 
veteran submitted a well-grounded claim for benefits under 
38 U.S.C.A. § 1151 for additional disability of the cervical 
spine.  The Board does not find that a well-grounded claim 
has been presented regarding the right hip. 

With respect to the appellant's cervical spine condition, the 
record reflects that the appellant was treated for a history 
of back pain following post service lifting injuries.  His 
medical history is significant for a series of surgeries to 
the lumbar spine and, beginning in 1987, surgical treatment 
for persistent cervical radiculopathy into the upper 
extremity, with additional complaints of numbness and 
weakness.  By March 1987, the appellant underwent the first 
of two anterior diskectomy fusion procedures of the cervical 
spine.  Clinical reports indicate that the first procedure, 
performed in March 1987, was conducted without complication.  
Diagnostic studies revealed impingement with degenerative 
process involving the cervical spine.  The appellant's 
symptomatology consequently returned post-operatively.  
Following continued complaints, the appellant underwent a 
second anterior diskectomy in August 1987.  There were no 
complications associated with this procedure; but the 
appellant's subjective complaints remained essentially 
unchanged.  

Subsequent treatment records reflect intermittent treatment 
for continued complaints of pain, limitation of motion of the 
cervical spine, cervical radiculopathy extending into the 
upper extremity and hand, with symptoms of weakness, 
numbness, and pain.  Diagnostic evaluation confirmed 
degenerative changes with nerve root impingement.  

The Board finds this aspect of the veteran's case to be well 
grounded because the veteran has presented evidence of a 
current disability, thereby meeting the first requirement for 
a well-grounded claim.  Secondly, he has presented testimony 
regarding how such current disability is linked to VA 
treatment.  Finally, he submitted medical nexus evidence that 
links a cervical spine disability to the 1987 surgeries 
(December 1996 examiner's assessment that "existing cervical 
spine disability is 75 percent related to the 1987 
surgeries.").  Jones v. West, 12 Vet. App. 460 (1999). 

In determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 
190, 191-192 (1991).  

Initially, the Board notes that following the December 1996 
examination, the RO questioned the adequacy of that 
examination/opinion because the opinion did not provide a 
rationale for its conclusions, consistent with the findings.  
See 38 C.F.R. § 4.70 (1999).  The veteran was informed of the 
questionable examination report in the July 1997 supplemental 
statement of the case, and the issue pertinent to the 
cervical spine was deferred until clarification was obtained.  

The veteran was then provided VA examination in October 1997, 
at which time the examiner opined that the appellant's 
current cervical symptoms were related to his original 
injury.  However, the appellant did not indicate that the 
return of the presurgical subjective complaints following the 
1987 procedures was clinically significant or indicative of 
additional disability or an aggravation of the existing 
cervical condition.  It was also noted that the appellant had 
some degenerative process of the spine prior to the subject 
surgical procedures, with some correction of the arthritic 
process by surgery.  However, the current degenerative 
process involving the cervical spine was noted to be 
consistent with the appellant's age; the opinion was that the 
degenerative problems were pre-surgical with some correction 
of the problem because of surgery.  Further, he thought that 
the examination revealed that the surgical procedure 
corrected the C5, C6 and C7 problems.  His opinion was that 
the surgery did not contribute, other than the scar tissue 
that would be present, to any surgical changes.  
Significantly, however, that examiner referred to not seeing 
"some type of report" which he was requested to review.      

The Board finds that the aforementioned December 1996 and 
October 1997 opinions are outweighed by the December 1999 VA 
specialist opinion.  Initially, as suggested by the RO, the 
December 1996 opinion was vague and did not address specifics 
of the veteran's case, e.g., whether the "75 percent" 
disability referred to was due to normal progression, 
expected consequences, etc.  As to the October 1997 
examination/opinion, the examiner indicated that some 
potentially relevant information was not available for 
review.  Thus, in both the 1996 and 1997 opinions, certain 
factors were raised that lessened their probative value.  

In requesting an opinion from a VA expert in 1999, the Board 
sought to ensure that the examiner reviewed the entire claims 
file.  In the written response, the examiner noted that the 
entire file was reviewed.  Additionally, in requesting an 
opinion, the Board specifically delineated the factors to be 
included in rendering an opinion, such as whether any current 
findings were merely coincidental with VA treatment or were 
the natural progression of the disease/injury.  In 
formulating his opinion, the specialist acknowledged these 
factors in conjunction with the facts of the case.  Thus, 
this opinion is of high probative value.  That opinion was 
that the veteran had no additional disability of the cervical 
spine due to VA treatment.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the December 1996 opinion seems to support the 
veteran's claim.  The only other evidence that supports his 
claims is the veteran's own testimony.  Although the veteran 
is competent to testify as to his experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Accordingly, the veteran's 
testimony in support of his claim is of no significant 
weight.  

Since the December 1999 opinion is of high probative value 
and outweighs the December 1996 opinion for the preceding 
reasons and there is no other evidence of probative value to 
support the claim, the Board finds that the preponderance of 
the evidence is against the claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a cervical 
spine disability.  

With respect to the right hip condition, the record discloses 
that the appellant was treated for a history of right buttock 
AVM prior to 1987.  The appellant attributes his right hip 
symptoms to grafting performed in conjunction with the 
cervical fusion procedure in 1987, during which bone was 
harvested from the right pelvis.  The record reflects that 
the appellant has been clinically evaluated for complaints of 
pain and swelling.  Medical opinion in December 1996 
indicated that there was no functional disability associated 
with the right hip, and noted that the site reported as the 
source of the appellant's current complaints is not the site 
of the subject grafting.  The examiner stated that X-rays 
revealed no evidence of injury as the result of taking the 
graft for the cervical spine.  Relative to the right hip, 
there is no competent medical opinion evidence that the 
current complaints represent additional impairment resulting 
from grafting of the right pelvis, or that the pre-existing 
AVM condition has been aggravated. 

As the appellant is a layman, his contentions are not 
probative as he is not competent to provide an opinion on 
medical causation.  See, King v. Brown, 5 Vet. App. 19, 21 
(1993); Espiritu, 2 Vet. App. 492 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The opinion of qualified 
medical personnel is required to establish medical causation.  
Grottveit v. Brown, 5 Vet. App. 91 (1993). Consequently, the 
appellant's claim as to the right hip is not well grounded 
and "VA was not required to carry the claim to full 
adjudication."  Tirpak, 2 Vet. App. at 611; Boeck v. Brown, 6 
Vet. App. 14 (1993).

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.  The 
Court, citing both Espiritu and Grottveit, found that the 
veteran's own statements were not competent evidence of 
medical causation.  Therefore, the claim was not well 
grounded as a matter of law. Id. at 495-496. The Court 
stated, in pertinent part:

. . . even accepting his assertions as true, 
he has not submitted any evidence that could 
plausibly establish that those incidents 
caused his current left knee and spine 
disabilities. Absent such evidence of a 
causal relationship, the veteran has not 
submitted a well-grounded claim, as a matter 
of law, for § 1151 benefits for those 
disabilities.

Id. at 496.

Regarding the right hip claim for § 1151 benefits, the 
appellant has failed to submit any competent evidence of 
additional pathology resulting from surgical treatment or 
that symptoms clinically extant subsequent to surgery 
represent additional impairment or aggravation of the right 
hip attributable to surgery.  As indicated, there is no 
competent medical opinion which supports the appellant's 
assertions that symptoms of which he now complains are 
causally related to the 1987 surgery.  Thus, the Board finds 
that the record is devoid of any clinical evidence which 
suggests that the ameliorative effects of the surgery were 
not achieved or that residual pathology has resulted 
therefrom despite the return of any earlier symptoms.  
Accordingly, the claim is not well grounded.  See Grottveit, 
supra.

There is no competent medical evidence that the AVM condition 
became clinically worse or that other impairment involving 
the right hip was incurred due to the 1987 surgeries, aside 
from the appellant's own statements.  The Board does not 
doubt that the appellant brought his claim in good faith, nor 
does the Board doubt that he is personally convinced about 
the validity of his theory of medical causation linking his 
current condition of the right hip to VA care.  However, the 
Board must emphasize that the test that must be applied is 
not a subjective one of the appellant's good faith, but an 
objective one of whether he has presented competent evidence 
to render his theory plausible.  As the Board finds that the 
appellant has not met the initial burden of submitting a 
well-grounded claim as to entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for disability of the right 
hip, the appeal must be denied. No duty to assist the 
appellant in this claim has arisen.  The RO's adjudication of 
appellant's claim does not constitute prejudicial error.  
Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 611; 
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is harmless 
if it does not change the resolution of appellant's claim).

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the well-
groundedness of the claim, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The Board concludes that the 
appellant has had ample opportunity to present his 
contentions and evidence, and that any error by the RO in the 
adjudication of the claim on a broader basis is not 
prejudicial.

Because the appellant's claim regarding the right hip is not 
well grounded, VA is under no duty to further assist him. 38 
U.S.C.A. § 5107(a).  VA's obligation to assist depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. at 78.  The Court has recently held that the 
obligation exists only in the limited circumstances where the 
claimant has referenced other known and existing evidence 
which would well ground the claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  The VA is not on notice of any other 
known and existing evidence which would make the claim 
plausible.  The Board's decision serves to further inform the 
appellant of the kind of evidence that would be necessary to 
make his claim well grounded, namely competent medical 
evidence which indicates that additional disability of the 
right hip resulted from the VA surgical treatment in March 
and August 1987.





ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a cervical spine disability and a 
right hip disability is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

